DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Applicant’s amendments and remarks, filed June 9, 2021, are fully acknowledged by the Examiner. Currently, claims 1-8 and 11-23 are pending with claims 1, 3, 8, 11-13 and 16-18 amended, and claims 9 and 10 cancelled. The following is a complete response to the June 9, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 12-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. (US Pat. No. 7,645,278 B2) further in view of Okada et al. (US Pat. No. 7,780,659 B2).
Regarding claim 1, Ichihashi discloses an end effector assembly of a forceps (see figure 1 with the assembly as 2b/3) comprising a first jaw member having a tissue sealing surface (jaw at 5; see figure 9 providing for a tissue sealing surface along the surface of 5b at 13 and the portion along 16), a second jaw member having a tissue sealing surface (10f as in figure 9), wherein the first and the second jaw members are disposed in space opposition relation relative to one another (as shown in the figures), and at least one of the jaw members movable relative to the other between a first, open position (the open position being when 5 and 10f are at the open-most angular arrangement) and a second, closed position for the jaw members to grasp tissue therebetween (the closed position being when 5 and 10f are at an angularly closer position such that tissue therebetween can be grasped; the Examiner notes that the placement of tissue between 5 and 10f would prevent complete closure and contact of 5 and 10f due to the tissue having an inherent thickness), wherein the tissue sealing surfaces of the first and the second jaw members are configured to form complementary stepped portions along an axis perpendicular to the longitudinal axis of the end effector assembly (see figure 9 with the complementary shaped surfaces along an axis extending from the left to the right of the page), the complementary stepped portions comprising a medial portion defining a first compression zone (as in the annotated figure 9 below, the portion extending along 13b and defining a first zone), a lateral portion defining a second compression zone (surface of the member 5b that is along the tooth 12; such forms a second compression zone) and a shearing zone positioned between the first and second compression zone (the zone defined by the portion of 5b between the tooth 12 and the surface at 13b), wherein, in the second, closed position, a gap is formed between the first jaw member and the second jaw member along the first compression zone, the shearing zone and the second compression zone (see the interpretation of the “closed position” above, as well as figure 9 and the annotated version below; given that the closed position is defined as “for the jaw members to grasp tissue”, a gap would be formed in each of these zones given that the closed position is taken when the jaws 5 and 10f are angularly apart to a degree as they would be when having a tissue with a thickness therebetween), and wherein one or both of the lateral portions has nonconductive stops (12 being on the lateral surfaces as in figure 10).
While Ichihashi contemplates for the use of high-frequency energy via the pin 8 as in figure 2, Ichihashi is silent with respect to which surface of the device applies the high-frequency energy so as to establish that each of the first and second tissue sealing surface are electrically conductive. Okada discloses a similar device as that of Ichihashi and specifically provides for the isolation of the first and second jaws of its device from one another, and further including both 3) and the second jaw (7) to be formed of electrically conductive material so as to provide bipolar energy delivery therefrom (see [0219]). Therefore, it is the Examiner’s positon that it would have been obvious to one of ordinary skill in the art at the time of filing to provide for each of the tissue sealing surfaces of Ichihashi to be electrically conductive in view of the teaching of Okada to provide for a combined device that can both ultrasonically treat tissue as well as provide for bipolar energy delivery. Such would allow for the high-frequency treatment as is already contemplated in Ichihashi with the bipolar delivery allowing for more focused energy delivery to tissue grasped between the two jaws.  

    PNG
    media_image1.png
    1038
    902
    media_image1.png
    Greyscale

13b defines a surface along the medial portion), a second compression surface along the lateral portion (the portion of 5b coincident forms a second surface for compression), and a shearing surface between the first compression surface and the second compression surface (the shearing zone has an exposed shearing surface along the exposed portion of 5b between 12 and 13b).  
Regarding claim 3, Ichihashi provides that the electrically conductive tissue sealing surface of the second jaw member includes a first compression surface along the medial portion, a second compression surface along the lateral portion, and a shearing surface between the first compression surface and the second compression surface (in view of the attached annotated figure above, the second jaw would include complimentary surfaces to those defined in the rejection of claim 2), wherein the first compression zone and the second compression zone extend perpendicular to the longitudinal axis of the end effector assembly (via the annotated figure above, each of the first compression zone in the medial portion and the second compression zone in the lateral portion have at least a portion which extends perpendicularly to the longitudinal axis of the device).  
Regarding claim 5, Ichihashi provides that the shearing surface of each of the jaw members is arranged non-orthogonally to the first compression surface and the second compression surface of the respective jaw member (as in the annotated figure above with respective portions of the shearing surface being non-orthogonal to respective portions of the first and second compression surface).  
12 being at an outermost surface, the Examiner is of the position that 12 would be capable of providing for the anti-shorting function as claimed when interacting with tissue between the jaws).  
Regarding claim 7, Ichihashi provides that the end effector is configured to receive energy from the source to coagulate tissue grasped between the first jaw member and the second jaw member (via supply energy from the high-frequency source for bipolar energy as in claim 1 above).  
Regarding claim 8, Ichihashi provides for a forceps comprising an effector assembly (see figure 1 with the assembly as 2b/3) comprising a first jaw member having a tissue sealing surface (jaw at 5; see figure 9 providing for a tissue sealing surface along the surface of 5b at 13 and the portion along 16), a second jaw member having a tissue sealing surface (10f as in figure 9), wherein the first and the second jaw members are disposed in space opposition relation relative to one another (as shown in the figures), and at least one of the jaw members movable relative to the other between a first, open position (the open position being when 5 and 10f are at the open-most angular arrangement) and a second, closed position for the jaw members to grasp tissue therebetween (the closed position being when 5 and 10f are at an angularly closer position such that tissue therebetween can be grasped; the Examiner notes that the placement of tissue between 5 and 10f would prevent complete closure and contact of 5 and 10f due to the tissue having an inherent thickness), wherein the tissue sealing surfaces of the first and the second jaw members are configured to form complementary stepped portions along an axis perpendicular to the longitudinal axis of the end effector assembly (see figure 9 with the complementary shaped 13b and defining a first zone) and a lateral surface defining a second compression zone (surface of the member 5b that is along the tooth 12; such forms a second compression zone), and a shearing surface defining a shearing zone (the zone defined by the portion of 5b between the tooth 12 and the surface at 13b), wherein the medical surface extends from at least one of: a midline of the jaw member and a blade slot extending down the midline of the jaw member to a first end of the shearing surface (in view of the annotated figure above, the medial surface extends from the vertical indicated dashed line showing the midline), wherein the lateral surface extend from a second end of the shearing surface to a lateral edge of the jaw body (again, via the relationship of the lateral surface as in the annotated figure from a second end of the shearing surface), wherein, in the second, closed position, a gap is formed between the first jaw member and the second jaw member at least along the shearing zone positioned axially between the first and second compression zone along the longitudinal axis (see figure 9 as well as the annotated version below there is a gap at least at the shearing zone and the lateral surface), and wherein one or both of the lateral surfaces has nonconductive stops (12 being on the lateral surfaces as in figure 9).  
While Ichihashi contemplates for the use of high-frequency energy via the pin 8 as in figure 2, Ichihashi is silent with respect to which surface of the device applies the high-frequency energy so as to establish that each of the first and second tissue sealing surface are electrically conductive or that the respective surfaces each include an electrode. Okada discloses a similar device as that of Ichihashi and specifically provides for the isolation of the first and second jaws of its device from one another, and further including both the first jaw (3) and the second jaw (7) 
Regarding claim 12, Ichihashi provides that the shearing surface of each of the jaw members is arranged non-orthogonally to the medial surface and the lateral surface of the respective jaw member (as in the annotated figure above with respective portions of the shearing surface being non-orthogonal to respective portions of the first and second compression surface).  
Regarding claim 13, Ichihashi provides that the non-conductive stop is a gripping member positioned along the outermost compression zone of at least one of the jaw members, the non-conductive stop preventing inadvertent shorting between the jaw members (each of 12 being at an outermost surface, the Examiner is of the position that 12 would be capable of providing for the anti-shorting function as claimed when interacting with tissue between the jaws).  
Regarding claim 14, Ichihashi provides that the end effector is configured to receive energy from the source generates to coagulate tissue grasped between the first jaw member and the second jaw member (via supply energy from the high-frequency source for bipolar energy as in claim 8 above).  
10 reciprocating via its vibrating to provide for the incising of tissue).  
Regarding claim 16, Ichihashi provides for a method of using forceps, the method comprising opening a first jaw member and a second jaw member of the forceps (jaws at 5 and 10f as in figure 9), the first jaw member a tissue sealing surface (5 has a tissue sealing surface) and the second jaw member having a tissue sealing surface (10f has a tissue sealing surface), the first and the second jaw members being disposed in space opposition relation relative to one another (5 and 10f being open to grasp tissue), the tissue sealing surfaces of the first and the second jaw members being configured to form complementary stepped portions along an axis perpendicular to the longitudinal axis of the end effector assembly (see figure 9 with the complementary shaped surfaces along an axis extending from the left to the right of the page), the complementary stepped portions comprising a medial portion defining a first compression zone (as in the annotated figure 9 below, the portion extending along 13b and defining a first zone) and a lateral portion defining a second compression zone (surface of the member 5b that is along the tooth 12; such forms a second compression zone), and a shearing portion defining a shearing zone positioned between the first and second compression zone (the zone defined by the portion of 5b between the tooth 12 and the surface at 13b), wherein the medical surface extends from at least one of: a midline of the jaw member and a blade slot extending down the midline of the jaw member to a first end of the shearing surface (in view of the annotated figure above, the medial surface extends from the vertical indicated dashed line showing the midline), wherein the lateral surface extend from a second end of the shearing surface to a lateral edge of the jaw body (again, via the relationship of the lateral surface as in the annotated figure from a second end of 12 being on the lateral surfaces as in figure 9); and pressing the jaw members together to cut tissue (closing 5 and 10f to grasp tissue therebetween).  
While Ichihashi contemplates for the use of high-frequency energy via the pin 8 as in figure 2, Ichihashi is silent with respect to which surface of the device applies the high-frequency energy so as to establish that each of the first and second tissue sealing surface are electrically conductive configured to connect to a source of electrosurgical energy. Okada discloses a similar device as that of Ichihashi and specifically provides for the isolation of the first and second jaws of its device from one another, and further including both the first jaw (3) and the second jaw (7) to be formed of electrically conductive material so as to provide bipolar energy delivery therefrom (see [0219]). Therefore, it is the Examiner’s positon that it would have been obvious to one of ordinary skill in the art at the time of filing to provide for each of the tissue sealing surfaces of Ichihashi to be electrically conductive in view of the teaching of Okada to provide for a combined device that can both ultrasonically treat tissue as well as provide for bipolar energy delivery. Such would allow for the high-frequency treatment as is already contemplated in Ichihashi with the bipolar delivery allowing for more focused energy delivery to tissue grasped between the two jaws.  
Regarding claim 17, Ichihashi, in view of the combination in the rejection of claim 16 above, provides that the electrically conductive tissue sealing surface of the first jaw member includes a first compression surface along the medial portion (13b defines a surface along the 5b coincident forms a second surface for compression), and a shearing surface along the shearing portion between the first compression surface and the second compression surface (the shearing zone has an exposed shearing surface along the exposed portion of 5b between 12 and 13b).
Regarding claim 18, Ichihashi, in view of the combination in the rejection of claim 16 above, provides that the electrically conductive tissue sealing surface of the second jaw member includes a first compression surface along the medial portion, a second compression surface along the lateral portion, and a shearing surface along the shearing portion between the first compression surface and the second compression (in view of the attached annotated figure above, the second jaw would include complimentary surfaces to those defined in the rejection of claim 2).  
Regarding claim 20, Ichihashi provides that the shearing surface of each of the jaw members is arranged non-orthogonally to the first compression surface and the second compression surface of the respective jaw member (as in the annotated figure above with respective portions of the shearing surface being non-orthogonal to respective portions of the first and second compression surface).  
Regarding claim 21, Ichihashi provides that the non-conductive stop is a gripping member positioned along the outermost compression surface of at least one of the jaw members, the non- conductive stop preventing inadvertent shorting between the jaw members (each of 12 being at an outermost surface, the Examiner is of the position that 12 would be capable of providing for the anti-shorting function as claimed when interacting with tissue between the jaws).  

Regarding claim 23, Ichihashi provides that the tissue is gripped to provide tension and the tissue is cut by a reciprocating blade (via the tissue being tensioned via the grasping of 5 and 10f with 10 then reciprocating to cut the tissue).
Claims 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. (US Pat. No. 7,645,278 B2) further in view of Okada et al. (US Pat. No. 7,780,659 B2) as applied to claims 1, 8 and 16 respectively above, and further in view of Masuda et al. (US Pat. No. 7,905,881 B2).
Regarding claims 4, 11 and 19, the combination of Ichihashi and Okada fail to provide for that the shearing surface of each of the jaw members is arranged orthogonally to the first compression surface/medial surface and the second compression surface/lateral surface of the respective jaw member.  Masuda discloses a similar bipolar and ultrasonic treatment device as in the combination of Ichihashi and Okada. Masuda specifically provides in figures 7 and 8 for the use of an orthogonal shearing surface that is orthogonal to the first/second compression or medial/lateral surface (see the surface extending up/down in figures 7 and 8 of Masuda; see also the annotated figure below). Therefore it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an orthogonal surface as in Masuda in place of the angled shearing surfaces of Ichihashi to provide for an alternative jaw arrangement that is readily capable of both applying energy and ultrasonically treating tissue. .
Response to Arguments
Applicant’s arguments, see pages 8-14 of the Remarks filed June 9, 2021, with respect to the rejections of claims 1, 8 and 16 under 35 U.S.C. 103 as unpatentable over Ichihasi in view of Okada have been fully considered and are persuasive. Specifically, as argued on pages 12-13 of the Remarks, the prior rejection of independent claims 1, 8 and 16 fails to address each and every limitation set forth in the amended version of each claim. With respect to independent claim 1, the prior rejection (and interpretation) does not provide for the gap to be formed along each of the first compression zone, the shearing zone, and the second compression zone. With respect to independent claims 8 and 16, the prior rejections (and interpretations) fails to address that the medial surface extends from one of 1) a midline of the jaw member or 2) a blade slot extending down the midline of the jaw member to a first end of the shearing surface. Therefore, the prior rejections of the claims based on the deficient interpretations of the Ichihasi reference have been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above in view of a new interpretation of the Ichihasi reference:
Claims 1-3, 5-8, 12-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. (US Pat. No. 7,645,278 B2) further in view of Okada et al. (US Pat. No. 7,780,659 B2).
Claims 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. (US Pat. No. 7,645,278 B2) further in view of Okada et al. (US Pat. No. 7,780,659 B2) as applied to claims 1, 8 and 16 respectively above, and further in view of Masuda et al. (US Pat. No. 7,905,881 B2).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794